              Case 19-01230-SMG    Doc 36-1   Filed 12/17/19   Page 1 of 2




                     UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF FLORIDA
                            BROWARD DIVISION


In re:

SEVEN STARS ON THE HUDSON
CORPORATION, d/b/a ROCKIN’ JUMP                     Case No19-17544 - SMG
                                                    Chapter 11
          Debtor,
____________________________________/

SEVEN STARS ON THE HUDSON                           Adversary Proceeding
CORPORATION, d/b/a ROCKIN’ JUMP,                    No. 19-01230

              Plaintiff
v.

MDG POWERLINE HOLDINGS, LLC
AND XBK MANAGEMENT LLC,
d/b/a XTREME ACTION PARK,


               Defendants.

___________________________________

          DECLARATION OF KATHLEEN A. DALY IN SUPPORT OF
               EMERGENCY MOTION FOR TEMPORARY
          RESTRAINING ORDER AND PRELIMINARY INJUNCTION


      KATHLEEN A. DALY, Pursuant to 28 U.S.C. § 1764, I hereby declare as
follows:
         1)    I am the attorney for the Debtor, Seven Stars on the Hudson, LLC

(the “Debtor”) in the above-referenced adversary proceeding.


                                          1
           Case 19-01230-SMG     Doc 36-1    Filed 12/17/19   Page 2 of 2




      2)    I submit this sworn Declaration in further support of the Debtor’s

Emergency Motion for a Temporary Restraining Order and a Preliminary

Injunction (“Emergency Motion”) arising out the actions of XBK Management,

LLC a/k/a Xtreme Action Park (“Xtreme”).

      3)    Attached as Exhibit 1 is a copy of the proposed Temporary

Restraining Order.

      4)    Attached as Exhibit 2 is a copy of the proposed Preliminary Injunction

Order.

      5)    Attached as Exhibit 6, is a copy of the First Amended Complaint,

dated December 5, 2019 (without exhibits).

      6)    Attached as Exhibit 7, is a copy of an email sent to Xtreme’s counsel

dated December 11, 2019.

Executed on December 17, 2019

                                             ____/s/ Kathleen A. Daly
                                                   Kathleen A. Daly




                                        2
